Citation Nr: 0510734	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  02-17 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for schizophrenia.  



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from June 1977 to July 1978.  

By rating action in May 1998, the RO denied service 
connection for schizophrenia, paranoid type.  The veteran and 
his representative were notified of this decision and did not 
appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2002 decision by the RO 
which found that new and material evidence had not been 
submitted to reopen the claim of service connection for 
schizophrenia.  

In December 2003, the Board promulgated a decision which 
denied the veteran's request to reopen the claim, and he 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In November 2004, the 
Court granted a joint motion to vacate and remand the 
December 2003 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for remand and to readjudicate the claim.  

In the joint motion, it was argued that VA failed to assist 
the veteran in the development of his claim under the VCAA.  
Specifically, that the RO did not attempt to obtain service 
medical records for reported treatment in 1978 at the 2nd 
Medical Battalion Mental Health Clinic, Korea, or private 
hospital records for treatment at North Carolina Baptist 
Hospital in 1979.  A VA hospital report in June 1980 noted 
that the veteran was treated at N.C. Baptist Hospital for an 
apparent overdose of Tylenol in November 1979.  However, no 
attempt was made to obtain these records.  

The evidentiary record also shows that the veteran provided 
the name of the facility and approximate dates of treatment 
in service on his original application for VA benefits in 
June 1980.  However, the RO did not include all of the 
information in its request for records.  Its only follow-up 
action after being informed by the National Personal Records 
Center (NPRC) in July 1980 that additional information was 
needed was to request additional information from the 
veteran, who did not reply.  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate action 
to attempt to obtain all clinical 
treatment records for hospitalization at 
2nd Medical Battalion Mental Health 
Clinic, Korea between March and June 
1979, while the veteran was assigned to 
2nd Supply & Transportation, 2nd Infantry 
Division.  The RO should also attempt to 
obtain all records for treatment at North 
Carolina Baptist Hospital in 1979 and, in 
particular, for hospitalization in 
November 1979.  All attempts to obtain 
this information and all responses to 
those requests should be documented in 
the claims folder.  If records cannot be 
obtained, this should be noted in the 
claims folder, and the veteran should be 
notified and so advised.  

2.  The RO should obtain a complete set 
of the veteran's personnel records from 
the National Personal Records Center 
(NPRC) and associate it with the file.  

3.  After the requested development has 
been completed, the RO should 
readjudicate the claim based on all the 
evidence of record and any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




_______________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

